Citation Nr: 1025713	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right Achilles tendon 
rupture and a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from September 1989 to July 
2001, including service in the Southwest Asia theater of 
operations and in Somalia.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Subsequently, the Board remanded the matter in 
July 2009 and May 2010 for a statement from the Veteran's local 
representative.

On his July 2006 VA Form 9, Substantive Appeal, the Veteran 
requested a travel board hearing before a Member of the Board in 
connection with his claim.  In October 2008, the Veteran was 
notified that his hearing was scheduled for November 20, 2008.  
The record reflects the October 2008 letter was returned as 
undeliverable.  An April 2009 letter reflected the hearing was 
rescheduled for May 12, 2009.  A handwritten notation indicated 
the hearing was rescheduled.  A June 2009 letter advised the 
Veteran his hearing had been rescheduled for July 8, 2009.  The 
record reflects that in July 2009, the Veteran cancelled his 
hearing.  Though there are no other hearing requests of record, 
after the Board's July 2009 remand, the Veteran was scheduled for 
another travel board hearing on February 10, 2010, at which time 
he failed to appear.  Therefore, the Board deems his request for 
a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a further remand is required in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran seeks service connection for a right Achilles tendon 
rupture and a right ankle disorder.  Establishing service 
connection generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2009).

The Board notes that the Veteran was never provided a VA 
examination of his right ankle before the RO denied his claim for 
service connection for a right ankle disorder.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").

Service treatment records reveal that the Veteran underwent 
surgery in September 1995 for a right Achilles tendon rupture 
after he attempted to push off with his right leg during a 
football game.  He was put in a non-walking cast for several 
months.  Associated with the service treatment records are two 
physical profiles from late 1995 and 1996 related to his Achilles 
tendon surgery or tear.  A January 1996 service treatment record 
revealed that the Veteran returned to full range of motion after 
one month and to his activities of daily living without pain 
after two months.  After three months his cast was removed and he 
was prescribed physical therapy before running and jogging.  The 
examiner on a periodic service examination dated in February 1997 
noted that the Veteran had torn his right Achilles tendon in 
September 1995, that it was repaired immediately, and that there 
had been no problems since.

However, several service treatment records dated in June 1997 
show treatment, including an overnight hospitalization, for a 
right ankle sprain and/or bilateral ankle sprain after the 
Veteran lost his balance exiting a chair and fell back on his 
right leg.  Tenderness was noted at both ankles, but an X-ray 
study was negative.  He was referred to physical therapy again 
for further evaluation and treatment.  A physical therapist noted 
that the Veteran had pain when walking and taking the stairs and 
that he lived on the third floor.  There were no problems noted 
from his prior Achilles surgery.  

Remaining service treatment records are negative for any 
complaints of, or treatment for, the right ankle.  However, in 
the Veteran's July 2006 VA form 9, he claims that he told the 
doctor about his chronic right ankle problems at his final in-
service physical.  However, there is no copy of the Veteran's 
examination upon discharge from active duty in July 2001.  
Further, there are no copies of any private or VA post-service 
medical records associated with the claims file.  

Even though the RO found in the rating decision under appeal, and 
in the May 2006 Statement of the Case, that the Veteran's torn 
right Achilles tendon and his right ankle sprain had resolved 
with no residual disability noted at separation, the Board cannot 
find any service examination of the Veteran dated near the time 
of his discharge from active duty in July 2001 to support such a 
finding.  The Veteran is competent to state that he had right 
ankle problems since the injury in service and thereafter.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Though the 
Veteran failed to appear at any scheduled hearing, and the 
written submissions of his representative do not directly address 
whether the Veteran has a current right ankle disorder or 
persistent or recurrent symptoms of such a disability, the Board 
notes the possibility that the Veteran, because he filed this 
claim for service connection only three years after discharge 
from active duty, might be able to present evidence of the 
continuity of right ankle symptomatology from active duty to the 
present day.

It is well-settled that in its decisions, however, the Board may 
not rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In view of the fact that the Veteran's claimed 2001 discharge 
examination is not associated with the claims file through no 
fault of his own, the Board hereby affords the Veteran the 
benefit of the doubt in finding that he has met the criteria of 
38 C.F.R. § 3.159 and that a VA examination should be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is 
of the opinion that the Veteran has provided medical evidence of 
an injury in service, and, if the matter is properly developed, 
may well be able to provide medical or lay evidence of a current 
right ankle disability and of symptoms since service.  As such, 
the Board will find that the Veteran has met the criteria of 38 
C.F.R. § 3.159 and a VA examination should be obtained.  Id.  On 
remand the Veteran should be scheduled for an appropriate VA 
examination so that a medical opinion may be obtained as to the 
current nature of his claimed right ankle disability and whether 
it was incurred or aggravated during his period of active 
service.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).

The Board also finds that an attempt should be made to locate a 
copy of the Veteran's claimed service separation examination.  
Therefore, on remand the RO/AMC should take all necessary action 
to locate and associate with the claims file a copy of the 
Veteran's 2001 discharge examination, to include contacting the 
National Personnel Records Center (NPRC) or the service 
department, if necessary

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
treated him for his right ankle disorder and 
whose records are not found within the claims 
file.  After the Veteran has signed the 
appropriate release(s), the RO/AMC shall then 
attempt to obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated with 
the claims file.

2.  The RO/AMC must ensure that it has a copy 
of the Veteran's service treatment records, 
including and discharge examination.  
Unsuccessful efforts to obtain this record, 
from the National Personnel Records Center or 
from the relevant service department, must be 
documented in the claims file.

3.  After receipt of the requested 
information, the RO/AMC shall schedule the 
Veteran for an appropriate VA examination to 
assess the nature, extent, onset and etiology 
of his claimed right ankle disorder.  The 
claims file should be made available to and 
reviewed by the examiner, and the examiner 
should note such review in the examination 
report.  All indicated studies deemed 
necessary should be performed, and all 
findings should be reported in detail.  If a 
disability of the right ankle is diagnosed, 
the examiner should opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disorder is 
related to or had its onset during service.  
A complete rationale for any opinion 
expressed shall be provided.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  After completion of the above and any 
additional development deemed necessary, the 
issue of entitlement to service connection 
for right ankle disorder should be reviewed.  
If the determination is adverse to the 
Veteran, he and his representative should be 
provided an appropriate Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


